department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- ------------------------- telephone number -------------------- refer reply to cc psi b04 plr-111562-12 date date internal_revenue_service number release date index number ------------------------- ---------------------------------- ------------- ----------------------------------- re ----------------------------------------- legend donor ---------------------------- -------------------------- --------------------------------------------------- trust ---------------------------------------------------------------------------- date date year year year year year year a b c a b -------------------------- --------------------------- ------- ------- ------- ------- ------- ------- ----------- ----------- --------- ----------------------------------- --------------------------------- dear ------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to gifts made by donor the facts and representations submitted are as follows on date donor created an irrevocable_trust trust for the benefit of his children and their issue trust has gst plr-111562-12 potential in year donor contributed dollar_figurea to trust in year he contributed dollar_figureb to trust in each of year year and year he contributed dollar_figurec to trust a a certified_public_accountant advised donor as to reporting the year gift and allocating gst_exemption to it donor intended for trust to have an inclusion_ratio of zero a prepared and timely filed the form_709 united_states gift and generation-skipping_transfer_tax return for the gift however a did not allocate a sufficient amount of gst_exemption to the gift_for trust to have an inclusion_ratio of zero b a certified_public_accountant prepared and timely filed the form_709 reporting the year gift b relied upon a’s calculations in allocating gst_exemption to that gift as a result b did not allocate a sufficient amount of gst_exemption for trust to have an inclusion_ratio of zero on b’s advice donor did not file gift_tax returns reporting the gifts made in year year and year and no gst_exemption was allocated to those gifts donor died on date the executors of his estate have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate additional gst_exemption to donor’s transfers to trust sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 plr-111562-12 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 plr-111562-12 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied the executors of donor’s estate are granted an extension of time of days from the date of this letter to allocate donor’s gst_exemption to the gifts to trust made in year year year year and year as described above the allocations will be effective as of the date of the transfers to trust and the value of the transfers to trust as determined for federal gift_tax purposes will be used in determining the amount of donor’s gst_exemption to be allocated the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return for the year in which the respective transfers were made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose except as expressly provided herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material plr-111562-12 submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes two copies of this letter cc
